DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1-13 and 16-19 and new claim 20-33 are under examination. 
New claim 22-33 are withdrawn from examination. Newly submitted claim 22-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons, see Election/Restriction below.
Claim 14-15 are cancelled.
Claim 1-13 and 16-21 are rejected. 
No claims are allowed. 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-19 and new claim 22-21, drawn to process.
Group II, new claim(s) 22-27, drawn to process.
Group III, new claim(s) 28-33, drawn to process.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of selecting raw flax seeds comprising hydrocyanic acid content of less than 250 mg per kilogram of raw flax seeds; fractioning and then mixing at least two raw materials of different nature then fractionating; impregnating the seeds with steam; and heating seeds or mixture for 15 minutes to 2 hours at a temperature of 80°C to 150°C, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Vanvolsem Thibaut (EP 1106078) as evidenced by Bekhit et al. (Biocatalysis and Agricultural Biotechnology 13 (2018) 129-152). 
Vanvolsem Thibaut (Thibaut) discloses process of making dairy cow food comprising flax seeds (‘078, [0016]), [0020]). Thibaut discloses a process of providing which encompass a selecting step of raw flax seeds (‘078, [0032]), wherein flax seeds having little or no detectable HCN, hydrocyanic acid content (HCN content) as evidenced by Bekhit (pg. 133, col. 1, ln. 2-5). Thibaut’s flax seeds is considered unprocessed, natural (raw) in a batch at the beginning of the process, is in range with the cited range of hydrocyanic content (HCN content) of less than 250 mg/kilogram of raw flax seeds.
Thibaut discloses the process of grinding (fractionating) and mixing (‘078, [0020]) ingredients, including the flax seeds, rapeseed seeds (protein-rich seeds) and wheat (cereal) (‘078, [0018]) to obtain a mixture; wherein the ingredients are different in nature. Thibaut’s grinding encompasses breaking of seed coats (decoated) and kernels of the flax seeds, rapeseed seeds (protein-rich seeds) and wheat (cereal).  Thibaut discloses the process comprising extrusion with steam injection to the mixture (‘078, [0032]). Thibaut teaches the extrusion in three steps comprising heating step of the mixture at a temperature range between 80°C to  95°C, which is in range with the cited range of 80°C to 150°C; and last 45 min (‘078, [0032]-[0033]) which is in range with the cited range of 15 minutes to 2 hours. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Newly submitted claim 22-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons as discussed above. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Withdrawn Rejections
The 112, second paragraph rejections set forth in previous office action have been withdrawn in light of Applicants’ amendments submitted on 10/06/2022.
The 35 U.S.C. 103 rejections over claim 1, 4-13, and 16-18 and 19 as being unpatentable over Vanvolsem Thibaut (EP1106078, Machine English Translation) and in view of Ospanov et al. (Ref. W) as evidenced by Imran et al. (Ref. V), Healthline (Ref. X) and Goyal et al. (J Food Sci Technology, 2014, 51(9): 1633-1653) have been withdrawn in light of Applicant’s amendments submitted on 10/06/2022. 
The 35 U.S.C. 103 rejections over claim 2 and 3 as being unpatentable over Vanvolsem Thibaut (EP1106078, Machine English Translation) and in view of Ospanov et al. (Ref. W) as evidenced by Imran et al. (Ref. V), Healthline (Ref. X) and Goyal et al. (J Food Sci Technology, 2014, 51(9): 1633-1653) as applied to claim 1 above, and further in view of Kvist et al. (US 2005/0136162 A1) have been withdrawn in light of Applicant’s amendments submitted on 10/06/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the phrase “…the humidity is of more than 15% and the impregnation for at least 15 minutes…” is confusing since ranges of the humidity and impregnation time is more board than the narrow ranges in claim 1 in step (c), with “…humidity of 10% to 60% for 2 minutes to 8 hours…”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 21, the phrase “…in step d1) is higher than 100°C…” is confusing since range in step d1) higher than 100°C is more board than the narrow ranges in claim 1 in step d1), with “…80°C to 150°C…”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 5, 7, 9, 10, 11, 12, 13, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanvolsem Thibaut (EP 1106078) as evidenced by Bekhit et al. (Biocatalysis and Agricultural Biotechnology 13 (2018) 129-152), Healthline (Ref. X) and Goyal et al. (J Food Sci Technology, 2014, 51(9): 1633-1653).
The Examiner notes claim interpretation, when reading the preamble in the context of the entire claim, the recitation“…enhancing a food value of flax (Linum usitatissimum) seeds…” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations in the method. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Additionally, it is noted the recitation of claim 1, step(s) b, c and d, recites alternative language “and/or” and “or”; hence for the examination the consideration is “or” to meet the limitation of the claim. 
Regarding claim 1, 3, 9, 10, 11 and 20, Vanvolsem Thibaut (Thibaut) discloses process of making dairy cow food comprising flax seeds (‘078, [0016]), [0020]). Thibaut discloses a process of providing which encompass a selecting step of raw flax seeds (‘078, [0032]), wherein flax seeds having little or no detectable HCN, hydrocyanic acid content (HCN content) as evidenced by Bekhit (pg. 133, col. 1, ln. 2-5). Thibaut’s flax seeds is considered unprocessed, natural (raw) in a batch at the beginning of the process, is in range with the cited range of hydrocyanic content (HCN content) of less than 250 mg/kilogram of raw flax seeds.
Thibaut discloses the process of grinding (fractionating) and mixing (‘078, [0020]) ingredients, including the flax seeds, rapeseed seeds (protein-rich seeds) and wheat (cereal) (‘078, [0018]) to obtain a mixture; wherein the ingredients are different in nature. Thibaut’s grinding encompasses breaking of seed coats (decoated) and kernels of the flax seeds, rapeseed seeds (protein-rich seeds) and wheat (cereal).  Thibaut discloses the process comprising extrusion with steam injection to the mixture (‘078, [0032]). Thibaut teaches the extrusion in three steps comprising heating step of the mixture at a temperature range between 80°C to 95°C, which is in range with the cited range of 80°C to 150°C; and last 45 min (‘078, [0032]-[0033]) which is in range with the cited range of 15 minutes to 2 hours. With respect to claim 3, it is noted claim 3 is depended upon claim 1, alternative selection in step c) wherein humidity and time is within the alternative selection in step c), hence claim 3 is not required, and non-limiting to claim 1. Thibaut encompasses the limitation set forth in claim 1. With respect to claim 16, 17 and 18, Thibaut discloses the process of grinding (fractionating) and mixing (‘078, [0020]) ingredients, including the flax seeds, rapeseed seeds (protein-rich seeds) and wheat (cereal) (‘078, [0018]) to obtain a mixture; wherein the ingredients are different in nature. Thibaut’s grinding encompasses breaking (decodating) of seed coats (decoated) and kernels of the flax seeds, rapeseed seeds (protein-rich seeds) and wheat (cereal), modified Thibaut is expected to have similar characteristics as cited in claim 16, 17 and 18. 
Regarding claim 4 and 5, Thibaut’s ingredients in the extrusion with a screw of Archimedes type rotating in the bore of a fixed casing with heat (‘078, [0028]) encompass a mixing step.
Regarding claim 7, it is noted claim 7 is depended upon claim 1, the pressurizing step d) is an optional step, hence claim 7 is not required, and non-limiting to claim 1. Thibaut encompasses the limitation set forth in claim 1. 
Regarding claim 12, Thibaut discloses the mixture comprising leguminous seeds including pea (‘078, [0032]). Thibaut’s peas are considered as an antioxidant material, since peas contain polyphenol antioxidants as evidenced by Healthline (Ref. X, 3rd page, last sentence).  
Regarding claim 13, it is noted claim 13 is depended upon claim 1, the pressurizing step d) is an optional step, hence claim 13 is not required and positive limitation. Thibaut encompasses the limitation set forth in claim 1. Thibaut discloses the process comprising cooling zone (‘078, [0032]) which is considered a cooling step. 
Regarding claim 19, with respect to the recitation of “…said seeds are intended for the feeding of monogastric species…”, is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Thibaut discloses like material, flax seeds in a like manner as claimed, it would therefore be expected that the value for water retention capacity and neutral detergent fiber will have the same characteristics values amounts claimed, absence a showing of unexpected results.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vanvolsem Thibaut (EP1106078, Machine English Translation) as evidenced by Bekhit et al. (Biocatalysis and Agricultural Biotechnology 13 (2018) 129-152), Healthline and Goyal et al. (J Food Sci Technology, 2014, 51(9): 1633-1653).
Regarding claim 8, Thibaut discloses the claimed invention as discussed in claim 1. Thibaut does not explicitly disclose sorting the seeds to a criterion as cited. However, it was well known in the art to sort seeds with similar sizes for efficient processing in operation.  It would have been obvious to one of ordinary skill in the art to be motivated to sort Thibaut’s seeds with similar sizes for efficient processing in operation, for similar results in end product, absent a clear and convincing or evidence to the contrary.
Regarding claim 21, Thibaut discloses the claimed invention as discussed in claim 1. Thibaut discloses the process comprising the extrusion with steam injection to the mixture (‘078, [0032]). Thibaut teaches the extrusion in three steps comprising heating step of the mixture including a temperature range between 80 to 130°C (‘078, [0032]) which overlaps the cited range of higher than 100°C.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vanvolsem Thibaut (EP1106078, Machine English Translation) as evidenced by Bekhit et al. (Biocatalysis and Agricultural Biotechnology 13 (2018) 129-152), Healthline and Goyal et al. (J Food Sci Technology, 2014, 51(9): 1633-1653) as applied to claim 1 above, and further in view of Kvist et al. (US 2005/0136162 A1).
Regarding claim 2, Thibaut discloses the claimed invention as discussed in claim 1. Thibaut does not disclose the extrusion with the heating carried out in a presence of an exogenous enzyme as cited. However, Kvist et al. (Kvist) discloses a process of fractionation of oilseed including flax seed (‘162, claim 1, claim 2). Kvist teaches an enzymatic treatment with exogenous enzymes comprising beta-glucanese and xylanase (‘162, claim 4) to the oilseed (‘162, [0007]) and inactivate in a heat exchanger. Thibaut and Kvist are of the same field of endeavor of processing oilseeds, flax seeds. It would have been obvious to one of ordinary skill in the art to be motivated to use Kvist’s exogenous enzymes comprising beta-glucanese and xylanase (‘162, claim 4) in modified Thibaut’s process to facilitate a removal of solubles (‘162, [0021]-[0022]).
Regarding claim 6, Thibaut disclose the grinding (fractionation) of the mixture. However Thibaut does not explicitly disclose a fractionation is continued until at least 90% of the seeds have a grain size of less than 2000 micrometers. It is well known in the art to reduce seeds size to a desired size for intended food application. It is well in the preview of one of ordinary skill in the art to adjust modified Thibaut’s grinding until at least 90% of the seeds have a grain size of less than 2000 micrometers for intended food application; absent a clear and convincing argument or evidence to the contrary. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 16-21 have been considered but are moot because the new ground of rejection does not rely the combined reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants asserts “…that the Examiner's hindsight-based reconstruction of Applicants’ invention using select portions of five publications Is not permissible. See, e.g., In re Hedges, 783 F.2d 1038, 1041 (Fed. Cir. 1986) (noting that “the prior art as a whole must be considered” and that “fit is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art’.”}) (emphasis added)…”.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Additionally, it is noted the recitation of claim 1, wherein the step(s) b, c and d, claim 19, claim 20 recites alternative language “and/or” to allowing to “pick and choose” elements; hence for the examination the consideration is “or” to meet the limitation of the claim.  Furthermore, the additional references Bekhit et al. (Biocatalysis and Agricultural Biotechnology 13 (2018) 129-152), Healthline (Ref. X) and Goyal et al. (J Food Sci Technology, 2014, 51(9): 1633-1653) are evidence to what is taught in primary reference, Vanvolsem Thibaut (EP 1106078) under 102 anticipation over the claimed invention as discussed in the above rejections.
In response to Applicants’ remarks pg. 20-22 the references doesn’t teach steps b) to d) of claim 1. The additional references Bekhit et al. (Biocatalysis and Agricultural Biotechnology 13 (2018) 129-152), Healthline (Ref. X) and Goyal et al. (J Food Sci Technology, 2014, 51(9): 1633-1653) are evidence to what is taught in primary reference, Vanvolsem Thibaut (EP 1106078) under 102 anticipation over the claimed invention as discussed in the above rejections. Furthermore, it is noted the recitation of claim 1, wherein the step(s) b, c and d; claim 19,  and claim 20 recite alternative language “and/or” allowing for “pick and choose” elements; hence for the examination the consideration is “or” to meet the limitation of the claim. In other words, the limitations as Applicants’ assert the references does not teach is not required since the limitation is alternative language in the claim. 

Applicants asserts additional clarifications with regards to content Table 1 and Table 2 of Declaration of Guillaume Chesneau, filed on April 4, 2022 and May 3, 2022 under Remarks pages 23-30. 
In response, Declarations filed on April 4, 2022 and May 3, 2022, were fully considered; wherein mailed office action correspondences related and detailed as to how the Declaration(s) were insufficient to overcome the rejections. 
In response to Applicant’s remarks with Table 1 and Table 2 and corresponding data in the Declaration under 37 CFR 1.132 filed 05/03/2022, are insufficient to overcome the current rejection of claim 1-13 and 16-21 based upon Vanvolsem Thibaut (EP1106078, Machine English Translation) as evidenced by Bekhit et al. (Biocatalysis and Agricultural Biotechnology 13 (2018) 129-152), Healthline and Goyal et al. (J Food Sci Technology, 2014, 51(9): 1633-1653) as set forth in the current Office action because:
First, in response to Applicants’ remarks to Table 1, under remarks pg. 24-27 directed to support unexpected results of new claim 28-33 are moot to overcome the current rejection. Newly submitted claim 22-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons as discussed above under Election/Restriction. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Second, in response to Applicants’ remarks to Table 2, under remarks pg. 27-30, directed to support unexpected results of new claim 22 and claim 28 are moot to overcome the current rejection. Newly submitted claim 22-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons as discussed above under Election/Restriction. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Third, a selection of specific flax seeds for unexpected, superior and synergistic results does not commensurate the limitation set forth in claim 1, for raw flax seeds with a board range of less than 250 mg per kg of raw flax seeds, a board range of a fat content greater than 38 grams per 100 g of raw flax seeds and board ranges of temperatures, humidity and time as recited in step c); and board ranges of pressure, time, and temperature as cited in step d). Applicants’ Declaration submitted on 05/03/2022 are directed for unexpected, superior and synergistic results to a specific value at each step in the process as outlined in the Declaration and not claimed board ranges with respect to temperatures, humidity and time as recited in step c; and pressure, time, and temperature as cited in step d as recited in claim 1.  Attention is directed to MPEP 716.02(d) 
“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).

Additionally, the recitation of claim 1, in step(s) b, c and d, recites alternative language “and/or” and “or”; hence for the examination the consideration is “or” to meet the limitation of the claim. The limitations Applicants asset for unexpected, superior and synergistic results are not required as recited in the claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/               Primary Examiner, Art Unit 1792